Citation Nr: 1222360	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether a claim of service connection for diabetes mellitus, claimed as due to herbicide exposure should be reconsidered.

2.  Entitlement to a disability rating higher than 10 percent for service-connected hypertension.

2.  Entitlement to a disability rating higher than 60 percent for service-connected coronary artery disease.  

3.  Entitlement to a disability rating higher than 20 percent for service-connected residuals of right ankle sprain with traumatic arthritis.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision which was issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) above.

On his July 2008 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted a Board video conference hearing.  The Veteran was scheduled a video conference hearing in April 2009, but he did not report for the scheduled hearing and has not provided any argument regarding good cause as to why a new hearing should be scheduled.  As such, a new hearing will not be scheduled and the Board finds that all due process has been afforded the Veteran with respect to his right to a hearing.  

In a November 2011 submission, the Veteran stated that he had never appointed a service representative and did not authorize anyone to release his information to a service representative.  The Veteran had appointed The American Legion as a service representative in 1986.  The RO has issued all communication since the initiation of the current appeal to the Veteran and The American Legion.  The Board, however, interprets this submission as revocation of The American Legion's appointment.  See 38 C.F.R. § 14.631(f)(1) (2011).

The issue of entitlement to service connection for ischemic heart disease due to Agent Orange exposure was raised in a November 2011 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to increased disability ratings for service-connected hypertension and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required on his part.  

FINDINGS OF FACT

1.  Entitlement to service connection for diabetes mellitus was denied in unappealed May 2002 and June 2005 rating decisions.  

2.  The evidence associated with the claims file subsequent to the unappealed May 2002 and June 2005 rating decisions includes relevant official service personnel records (SPRs).

3.  The Veteran's service-connected residuals of right ankle sprain with traumatic arthritis is manifested by intermittent swelling, pain, and stiffness, with objective evidence of limited motion in flexion to 5 degrees, extension to 30 degrees, dorsiflexion to five degrees less than normal, and plantar flexion to 15 degrees less than normal, without evidence of ankylosis, impairment of the tibia or fibula, or significant additional functional loss due to pain.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure, is reconsidered.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(c) (2011). 

2.  The criteria for a disability rating higher than 20 percent for service-connected residuals of right ankle sprain with traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271-5010 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the issue of whether the claim for entitlement to service connection for diabetes mellitus, type II, should be reconsidered, because the claim is being reconsidered and remanded for further development, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify the Veteran under the VCAA.  Specifically, an April 2007 letter, sent prior to initial unfavorable AOJ decision issued in January 2008, advised the Veteran of the criteria for establishing service connection.  He was also advised of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the April 2007 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Although no longer required, the Veteran was also provided with notice consistent with the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which informed him of the diagnostic criteria used to evaluate his service-connected disabilities and that he must provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  As such, the Board finds that the Veteran has been provide all required notice in this case.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs), as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran was provided with a VA examination in April 2007.  The Board finds that the April 2007 VA examination was adequate for evaluation purposes, as the examiner interviewed the Veteran, reviewed the claims file, and conducted an objective evaluation of the right ankle.  The evidentiary record does not contain additional medical evidence which contains findings relevant to the Veteran's right ankle, and the Veteran has not submitted or identified any outstanding evidence which may be relevant to this claim.  Indeed, the Veteran has not asserted that he has received any additional treatment for his right ankle disability since the April 2007 VA examination or that his disability has increased in severity since that time.  Therefore, the Board finds the April 2007 VA examination is the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's service-connected right ankle disability.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Diabetes Mellitus, type II

In a May 2002 decision, the RO denied service connection for diabetes mellitus, type II, because the disease was not diagnosed during service, and there was no evidence of Agent Orange exposure.  The Veteran did not appeal that decision and is final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  In a June 2005 decision, the RO found no new and material evidence to reopen the claim for service connection for diabetes mellitus, type II.  The Veteran did not appeal that decision and is final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified diseases, to include diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to an herbicide agent if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Department of Defense (DOD) has confirmed that Agent Orange was also used along the Korean DMZ from April 1968 through August 31, 1971.  See 76 Fed. Reg. 4,245, 4,246 (Jan. 25, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).  Only specific units stationed at the DMZ are presumed to have exposure to Agent Orange.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. 

In February 2007, the Veteran requested to reopen his claim of entitlement to service connection for diabetes mellitus, type II.  In an October 2007 rating decision, the RO found that the claim was not reopened because there was no evidence of Agent Orange exposure.  The RO did not find new and material evidence to reopen the Veteran's claim because the evidence submitted did not raise a reasonable possibility of substantiating the claim.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

The RO's determination is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the June 2005 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

The Board finds, however, that this claim should have been reconsidered.  The Veteran submitted additional SPRs with his February 2007 claim to reopen.  Those SPRs included records showing service in Korea potentially during or near a time period for which the DOD indicates Agent Orange was used.  Regardless of whether this evidence will substantiate the Veteran's claim, these records were in existence at the time of the prior rating decisions, obtainable, as they are general records not requiring submission to the JSRRC, and the Veteran had provided sufficient evidence for VA to obtain them.  38 C.F.R. § 3.156(c).  Accordingly, the Board finds that this claim is reconsidered.  

Because the RO did not consider this claim on the merits, and the Veteran has not yet had the chance to argue the merits of his case, the issue is remanded for such consideration in the first instance.  See Hickson, 23 Vet. App. at 399-400.

Right ankle disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

At the time of the Veteran's claim for an increased evaluation, the rating for his ankle disability was 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  In February 2007, the Veteran filed a claim for entitlement to a total disability rating based upon individual unemployability due to his service-connected disabilities (TDIU).  In conjunction with the Veteran's TDIU claim, the RO also adjudicated increased rating claims for the Veteran's service-connected disabilities.  In an October 2007 rating decision, the RO assigned a 20 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5271-5010, effective March 5, 2007.  The Veteran appealed that evaluation.  The hyphenated code used for rating the disability indicates that the disability includes both limitation of motion, Diagnostic Code 5271, and arthritis, under Diagnostic Code 5010.  38 C.F.R. § 4.27 (2011). 

Under DC 5271, limited motion of the ankle warrants a 10 percent disability evaluation if moderate and a 20 percent evaluation if marked.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011

Under Diagnostic Codes 5271 and 5010, a 20 percent evaluation is the maximum evaluation.  Accordingly, no increased evaluation is warranted under these codes.  38 C.F.R. § 4.71a, DC 5003, 5010, 5271.  

The Board has considered the application of other diagnostic codes in effect prior to September 26, 2003.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But most of the other potentially applicable diagnostic codes do not provide for an evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a, DCs 5272, 5273, 5274 (2011).  For ankylosis of the ankle, a 30 percent evaluation is assigned for plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A maximum 40 percent evaluation is assigned for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  See 38 C.F.R. § 4.71a, DC 5270 (2011).  For impairment of the tibia and fibula, malunion with marked knee or ankle disability is assigned a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5262 (2011).  

The pertinent evidence of record consists of an April 2007 VA examination report.  The Veteran reported right ankle intermittent swelling and pain.  He also reported daily soreness and stiffness.  On objective examination, the Veteran was able to demonstrate flexion to only 5 degrees and extension to only 30 degrees, with pain at the end ranges of motion.  Dorsiflexion and plantar flexion were five and 15 degrees less than normal, respectively, indicating dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  The VA examiner noted that there was essentially no inversion or eversion movement.  There was slight discomfort with dorsiflexion and plantar flexion.  The limitation of motion appeared to be due to fixation and stiffness of the ankle more than pain.  The examiner also noted that repetition did not result in any decreased range of motion or cause any additional pain or muscle spasm.  The examiner found that the Veteran had slight additional limitation during flare-ups, which were relieved by medication.  He also noted that the Veteran did not use assistive devices and that the disability did not affect his occupation, as he retired two years prior primarily due to family problems, as opposed to his physical condition.  

However, the Board notes that there is no lay or medical evidence of record which shows that the Veteran's service-connected right ankle disability is manifested by ankylosis of the ankle joint.  In this regard, while the April 2007 VA examiner noted that there was essentially no inversion or eversion movement and that the Veteran's limitation of motion was due to fixation and stiffness of the ankle, the Board finds probative that the VA examiner did not specifically state that the Veteran's right ankle was ankylosed in inversion, eversion, plantar flexion, or dorsiflexion.  Additionally, there was evidence of limited plantar flexion and dorsiflexion, but range of motion remained, even upon repetitive movement.  Accordingly, this diagnostic code does not provide for an increased evaluation.

Additionally, the evidence of record does not reflect any impairment of the tibia and fibula.  Thus, an increased evaluation under Diagnostic Code 5262 is also not warranted.  

Consideration has also been provided regarding whether there is any additional functional loss not contemplated in the current 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2011).  Painful motion, however, is not deemed limited motion; rather pain must cause an additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 39-44 (2011).  

The Board notes that the April 2007 VA examiner noted that the Veteran has flare-ups of pain which result in slight, additional limitation.  While the VA examiner did not provide a specific estimate as to the Veteran's additional functional loss during flare-ups, the Board finds no prejudice to the Veteran in this regard because the 20 percent rating currently assigned contemplates the Veteran's functional loss due to pain as the marked limitation of motion is based upon painful motion.  In the October 2007 rating decision, the RO assigned the 20 percent rating based upon evidence showing the Veteran demonstrated marked limitation of motion with slight discomfort and painful motion at the April 2007 VA examination.  The evidence does not reflect that the Veteran's flare-ups have or likely result in any additional impairment beyond what is contemplated by the current rating.  Therefore, the Board finds that an increased rating is not warranted based on the application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Staged ratings are not appropriate in this case, as the manifestations of the Veteran's right ankle disability have remained relatively stable throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of 20 percent is provided for certain manifestations of the service-connected right ankle disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disability, as the criteria assess limitation of motion, painful motion, and ankylosis.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Review of the record reveals that the RO has granted entitlement to TDIU benefits effective from March 5, 2007, which is the date the Veteran filed his TDIU claim and the RO began adjudicating his increased rating claim.  Because the Veteran's TDIU benefits were made effective from the inception of his increased rating claim and throughout the pendency of this claim and appeal, further discussion of a TDIU is not necessary.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a rating higher than 20 percent for service-connected residuals of a right ankle sprain with traumatic arthritis.  Because the preponderance of the evidence is against the grant of an increased rating for the Veteran's service-connected right ankle disability, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for diabetes mellitus is denied.

Entitlement to a disability rating higher than 20 percent for service-connected residuals of right ankle sprain with traumatic arthritis is denied.  


REMAND

The Veteran is seeking an increased rating for his service-connected hypertension and coronary artery disease disabilities.  The Veteran was afforded a VA examination in April 2007 in conjunction with his increased rating claims; however, the Board finds that the April 2007 VA examination was inadequate, as it did not provide the evidence and information needed to properly evaluate his service-connected coronary artery disease disability.  

Indeed, the April 2007 VA examination report reflects that the examiner noted the Veteran's reported medical history related to his hypertension and coronary artery disease.  The examiner reported three blood pressure readings taken at the examination, and pulmonary function tests were conducted in May 2007.  While the May 2007 pulmonary function test report contained the Veteran's metabolic equivalent (MET) at rest and after maximum effort, the VA examination report did not otherwise provide any indication as to whether the Veteran's coronary artery disease results in chronic congestive failure or left ventricular dysfunction; nor did the examiner provide any findings related to the Veteran's ejection fraction.  This information and evidence is needed to properly evaluate the Veteran's service-connected coronary artery disease under the criteria of 38 C.F.R. § 4.104, DC 7005.  

The Board also notes that, while the Veteran has not specifically asserted that his service-connected coronary artery disease and hypertension have increased in severity since the April 2007 VA examination, he recently submitted a statement from R.S., A.P.N, dated September 2011, which reflects that a Dr. A.F. performed cardiac catheterization, stent placement, and coronary angioplasty on the Veteran in August 2011.  The Board notes that the evidentiary record does not contain treatment records from Dr. A.F., which may contain relevant evidence regarding the Veteran's service-connected coronary artery disease and hypertension disabilities.  The Board also finds that the evidence showing that surgical procedures were performed on the Veteran's heart in August 2011 suggests that the Veteran's service-connected heart disabilities may have increased in severity since the April 2007 VA examination.  

Based on the foregoing, the Board finds that a remand is necessary in order to fully and properly evaluate the current level of severity of the Veteran's service-connected hypertension and coronary artery disease disabilities.  In making this determination, the Board notes that the last VA examination was a general medical examination and was conducted more than five years ago.  As such, a new examination may provide information and evidence regarding an increased level of disability caused by the Veteran's service-connected disabilities, particularly given the evidence recently submitted by the Veteran.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

On remand, the RO/AMC will also be requested to obtain treatment records from Dr. A.F., the physician who performed the Veteran's surgical procedures in August 2011.  See September 2011 statement from R.S., A.P.N.  

Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records from Dr. A.F., the physician who performed the surgical procedures on the Veteran's heart in August 2011.  All efforts to obtain this evidence must be fully documented in the claims file.  

2. After any additional records have been associated with the claims file, schedule the Veteran for an appropriate VA examination(s) to evaluate the current nature and severity of his service-connected hypertension and coronary artery disease.  Any indicated evaluations, studies, and tests should be conducted, and the examination report(s) must contain all required information needed to properly evaluate the Veteran's service-connected disabilities under the rating criteria.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including the claim for entitlement to service connection for diabetes mellitus, type II, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


